PER CURIAM.
Appellant seeks review of an issue he appealed in Case No. 5D12-3379 in which we entered a Spence')-1 order on December 12, 2012, prohibiting Appellant “from filing any further pro se pleadings concerning St. Johns County Seventh Judicial Circuit Case No. CF01-488.” As this appeal raises the same issue addressed multiple times *353in prior cases, we affirm and reiterate the prohibition. The Clerk of this court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (noting “[ejnough is enough”).
AFFIRMED with instructions.
SAWAYA, LAWSON and WALLIS, JJ„ concur.

. 0.25. State v. Spencer, 751 So.2d 47 (Fla.1999).